DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
Although several steps in claim 1 follow in sequence from the conditional limitation of “if the real-time fabric image has defects, and the defects are stripe defects”, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Ex parte Schulhauser, Appeal 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016) (precedential). Thus, the examiner concludes that the broadest reasonable interpretation of claim 1 requires the performance of all of the claimed steps which form the single method.
	

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art teach or fairly suggests the limitation of  “if the real-time fabric image has defects, and the defects are stripe defects, marking the real- time fabric image as a defect image, and calculating a cam position causing the stripe defects according to a quantity of shot images between the feature images and the marked image, courses in which marks in the marked image are located, courses in which defects in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665